Citation Nr: 0301256	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to August 
1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
filed a timely notice of disagreement, and the RO provided 
a Statement of the Case (SOC) in September 1999.  In 
December 1999, the veteran perfected his appeal, and the 
issue was later certified to the Board.  The RO provided a 
Supplemental Statement of the Case (SSOC) to the veteran 
in January 2000.

In February 2001 the Board remanded the issue of 
entitlement to service connection for PTSD to the RO for 
further development, to include obtaining treatment 
records not previously associated with the claims folder; 
verifying the veteran's claimed in-service stressors; and 
affording the veteran a VA examination to determine 
whether he has a current diagnosis of PTSD based upon any 
verified in-service stressors.  

The RO completed the required development and issued a 
Supplemental Statement of the Case (SSOC) dated in 
September 2002, which continued to deny the veteran's 
claim of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
due to any verified incident or event of active military 
service.  

2.  The evidentiary record does not support a finding that 
the veteran engaged in combat with the enemy during his 
active service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2002); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
manifestation, treatment, or diagnosis of any psychiatric 
disability.  In September 1952 the veteran reported a 
history of car, train, sea, or airsickness.  Service 
personnel records, including the veteran's Department of 
Defense Form 214, Report of Separation from the Armed 
Forces of the United States, are silent for any indication 
of combat experience while on active duty.  The veteran 
was assigned to the 25th, 39th, and 136th Fighter Interceptor 
Squadrons.  His military occupational specialty was 
aircraft mechanic.  He served overseas from January to 
August 1952.  There is no indication that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or any 
other award or ribbon indicative of combat service.  

VA outpatient treatment records dated from December 1997 
to February 1999 indicate a diagnosis of PTSD, apparently 
based upon the veteran's experiences during the Korean 
conflict.  The veteran complained of anxiety and intrusive 
thoughts of his experiences in Korea, including sniper 
fire.  

In a letter dated in July 1998, the RO requested specific 
information regarding the veteran's claimed in-service 
stressors.  The veteran did not respond.  In a rating 
decision dated in March 1999, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  

The veteran submitted a notice of disagreement, which 
included his claimed in-service stressors.  He reported 
being seasick for 11 days before disembarking in Yokohama, 
Japan.  The veteran indicated that he landed at K-2 
"Chinhae" west and north of "Pusan" where he was allegedly 
assigned to an engine change crew with the 39th Fighter 
Interceptor Squadron.  According to the veteran, on his 
second night there he was assigned to guard duty and, 
around midnight, there was movement.  The veteran stated 
that warning shots were fired and the next morning five 
bodies were found, four of which were U.S. soldiers.  The 
veteran also reported regular nighttime attacks by "Bed 
Check Charlie" and the death of a friend he referred to as 
"Chief".  

The RO requested verification of the veteran's claimed in-
service stressors from the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR).  In January 2000 
USASCRUR provided copies of the veteran's unit records.  
The records do not indicate that the veteran was assigned 
to guard duty.  According to the report five troops were 
killed in action in February 1952.  There is no indication 
as to how the five were killed.  The report indicated that 
three other soldiers were lost to enemy action during the 
same time period.  Of the three soldiers lost to enemy 
action, one was killed when his parachute failed to open; 
another was missing in action; and the last one was killed 
by enemy fire after disembarking from his plane and 
parachuting to land.  There is no report of nightly 
attacks by "Bed-Check Charlie."  There is no report of the 
death of anyone known as "Chief."  

In accordance with the Board's February 2001, remand the 
RO sent the veteran a letter dated in April 2001, which 
requested additional information regarding treatment for 
PTSD and his claimed in-service stressors.  The veteran 
did not respond.  The RO also submitted a request to the 
National Personnel Records Center (NPRC) in April 2001.  
NPRC submitted duplicate copies of the veteran's service 
personnel records in response to the RO's request in 
September 2001.  The RO noted that the records submitted 
by NPRC were duplicates and did not specifically respond 
to its request for any reports or records concerning the 
units or individuals charged with maintaining base 
security from January 1952 to June 1952 for the 39th 
Fighter Interceptor Squadron, including units and 
individuals assigned to provide security for K-10, K-6, 
and K-2.  

VA Medical Center records for treatment received between 
April 1999 and April 2001 indicate complaints of 
depression, anxiety, nightmares, and intrusive thoughts of 
sniper fire and mortar attacks.  The veteran has been 
diagnosed with major depression and PTSD by history.  

In February 2002 NPRC indicated that it had already 
responded to the RO's request for documents twice 
previously, and that there were no additional records to 
be furnished.  

II.  Relevant Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

By regulation, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.124(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to this combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the clamed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y) and the claimed stressor 
is related to that POW experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  See also 38 U.S.C.A. § 1154(b) (West Supp. 2002).

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the correspondence, the SOC, and the SSOCs 
provided by the RO in July 1998, April and September 1999, 
February 2000, April 2001, and September 2002, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO 
would obtain VA and any adequately described private 
treatment records on his behalf.  Additionally, the RO has 
notified the veteran that it would attempt to verify any 
alleged in-service stressors for which he provided 
detailed information as to who, what, when, and where the 
alleged incidents occurred.  The veteran was also advised 
by the Board's February 2001 remand of the evidence needed 
to support his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

As mentioned above, for service connection to be awarded 
for PTSD, there must be evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat during service, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate 
the veteran's account as to the occurrence of the claimed 
stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The competent evidence of record includes a current 
diagnosis of PTSD.  The earliest diagnosis of PTSD of 
record was in December 1997.  A diagnosis of PTSD was 
continued in the veteran's most recent outpatient 
treatment records from the VA medical center.  Such 
diagnoses have been based upon the veteran's self-reported 
in-service stressors.  

The veteran asserts that, while serving in Korea, he was 
assigned to guard duty.  According to the veteran's 
account, he and other guards fired warning shots after 
detecting some movement.  The veteran reported that five 
people, including four U.S. soldiers, were found dead the 
next morning.  Additionally, the veteran reported frequent 
nighttime attacks from "Bed-Check Charlie" and the death 
of an individual known as "Chief".  

Service personnel records indicate that the veteran's 
military occupational specialty was aircraft mechanic.  
There is no indication that he served in combat.  He does 
not appear to have been awarded the Purple Heart, Combat 
Infantryman Badge, or any other award or ribbon indicative 
of combat participation.  Under the law, inasmuch as the 
competent evidence of record does not indicate that the 
veteran is a combat veteran, there must be credible 
independent supporting evidence that his alleged in-
service stressor(s) actually occurred.  

The RO submitted multiple requests to NPRC and USASCRUR to 
verify the veteran's alleged in-service stressors.  None 
of the records submitted by either NPRC or USASCRUR 
indicate that the veteran was involved in combat.  There 
is no indication that the veteran served on guard duty.  
In fact, as mentioned above, the veteran's military 
occupational specialty was aircraft mechanic.  Unit 
reports received by USASCRUR are silent for any reports of 
nighttime attacks by "Bed-Check Charlie".  Although the 
reports indicate five troops were killed in February 1952, 
the report does not indicate how they were killed.  
Additionally, there is no report of the death of anyone 
identified as "Chief".  

The Board notes that the veteran also reported being 
seasick for 11 days as an in-service stressor.  Although 
the veteran reported a history of seasickness in September 
1952, his service medical records are silent for any 
treatment for such condition.  

The veteran elaborated on his in-service stressors in his 
notice of disagreement.  However, he failed to supply 
adequate information that might be researched by USASCRUR 
or NPRC in order to corroborate his account of events.  
The RO specifically requested additional information from 
the veteran in April 2001 that might help verify his 
reported in-service stressors.  The veteran failed to 
reply to that inquiry by the RO. 

The Board notes that the veteran has a current diagnosis 
of PTSD based upon the veteran's reported in-service 
stressors.  However, since the competent evidence of 
record does not indicate that he is a combat veteran, his 
claimed in-service stressors must be independently 
corroborated.  See Doran, supra.  There is no evidence 
currently of record that substantiates the veteran's 
account of events in Korea.  There is no evidence to 
impugn the veteran's sincerity in his assertions, but the 
law requires more than his own accounts in this situation, 
and extensive development efforts have turned up no 
verification of any of his claimed stressor events.  The 
veteran has no current diagnosis of PTSD based upon any 
independently verified in-service stressor.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service 
connection for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

